Confidential Treatment Requested

EXHIBIT 10.22

 

EXECUTION COPY

License Agreement

This LICENSE AGREEMENT (“Agreement”) is entered into as of November 4, 2018
(“Effective Date”) by and between REGENXBIO Inc., a corporation organized under
the laws of the State of Delaware, with offices at 9600 Blackwell Road, Suite
210, Rockville, MD 20850 (“Licensor”), and Abeona Therapeutics Inc., a
corporation organized under the laws of the State of Delaware, with offices at
1330 Avenue of the Americas, 33rd Floor, New York, NY 10019
(“Licensee”).  Licensor and Licensee are hereinafter referred to individually as
a “Party” and collectively as the “Parties.”

WHEREAS, Licensor has rights under certain Licensed Patents (as defined herein)
pertaining to adeno-associated virus serotype 9;

WHEREAS, Licensee desires to obtain from Licensor an exclusive license under the
Licensed Patents under the terms set forth herein; and

WHEREAS, the Licensee has determined, and the Licensor has relied upon such
determination, that the Agreement does not require regulatory approval under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

Article 1:  Definitions

1.1“AAV9” means (a) the recombinant adeno-associated virus serotype 9 vector
with the specified sequence set forth in GenBank **** and (b) any recombinant
adeno-associated virus derivatives of such serotype 9 vector that are covered by
the claims of the Licensed Patents.

1.2“Affiliate” means any legal entity directly or indirectly, during the term of
this Agreement, controlling, controlled by, or under common control with another
entity.  For purposes of this Agreement, “control” means the direct or indirect
ownership of more than 50% of the outstanding voting securities of a legal
entity, or the right to receive more than 50% of the profits or earnings of a
legal entity, or the right to control the policy decisions of a legal
entity.  An entity may be or become an Affiliate of an entity and may cease to
be an Affiliate of an entity, in each case, during the term of this Agreement.

1.3“Calendar Quarter” means each three-month period or any portion thereof,
beginning on January 1, April 1, July 1, and October 1.

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

1.4“Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock or
membership or equity interests immediately prior to such transaction or series
of related transactions collectively are the owners of less than 50% of the
outstanding equity interests of Licensee entitled to (a) vote with respect to
the election of directors (or positions having a similar function) or (b)
receive the proceeds upon any sale, liquidation or dissolution of
Licensee;  (ii) a sale, transfer, or other disposition, in a single transaction
or series of related transactions, of all or a material portion of Licensee’s
interest in the Licensed Products; (iii) a sale, transfer, or other disposition,
in a single transaction or series of related transactions, of all or a material
portion of Licensee’s right title, or interest in its assets taken as a whole;
or (iv) the merger of Licensee with a Third Party by operation of law or
otherwise.

1.5“CLN1 Field” means the treatment of Neuronal Ceroid Lipfuscinosis-1, also
known as infantile Batten disease, in humans by in vivo gene therapy using AAV9
to deliver the PPT1 gene.

1.6“CLN3 Field” means the treatment of Neuronal Ceroid Lipfuscinosis-3, also
known as juvenile Batten disease, in humans by in vivo gene therapy using AAV9
to deliver the CLN3 gene.

1.7“Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, know-how, methods, techniques,
formulae, animate and inanimate materials, data, processes, finances, business
operations or affairs, and other proprietary ideas, whether or not patentable or
copyrightable, of either Party that are (a) marked or otherwise identified as
confidential or proprietary at the time of disclosure in writing; or (b) if
disclosed orally, visually, or in another non-written form, identified as
confidential at the time of disclosure and summarized in reasonable detail in
writing as to its general content within 30 days after original disclosure.  The
Parties acknowledge that (i) the terms and conditions of this Agreement and (ii)
the records and reports referred to in Section 3.6 will be deemed the
Confidential Information of both Parties, regardless of whether such information
is marked or identified as confidential.  In addition, information provided to
Licensee pursuant to the provisions of Section 7.1 will be deemed the
Confidential Information of Licensor, regardless of whether such information is
marked or identified as confidential.  Notwithstanding the foregoing,
Confidential Information will not include the following, in each case, to the
extent evidenced by competent written proof of the Receiving Party:

1.7.1information that was already known to the Receiving Party, other than under
an obligation of confidentiality, at the time of disclosure by the Disclosing
Party;

1.7.2information that was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the Receiving Party;

1.7.3information that became generally available to the public or otherwise part
of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of this Agreement;

2

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

1.7.4information that is independently discovered or developed by the Receiving
Party without the use of Confidential Information of the Disclosing Party; or

1.7.5information that was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

1.8“Conflicting License” means the license agreement **** that licenses rights
under the Licensed Technology on a non-exclusive, sublicensable basis for the
treatment of MPSIII Type A in human beings by in vivo administration.  

1.9“Disclosing Party” has the meaning set forth in Section 5.1.

1.10“Domain Antibody” ****.

1.11“FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

1.12“Fields” means the CLN1 Field, the CLN3 Field, the MPS IIIA Field and the
MPS IIIB Field (individually, the CLN1 Field, the CLN3 Field, the MPS IIIA Field
and the MPS IIIB Field are hereinafter referred to as a “Field”).

1.13“GSK Agreement” means that certain License Agreement entered into between
Licensor and SmithKline Beecham Corporation, effective on March 6, 2009, as
amended by that certain Amendment to License Agreement dated April 15, 2009, and
as further amended from time to time.

1.14“First Commercial Sale” of a Licensed Product means the first transfer by
Licensee, its Affiliates or Sublicensees for value in an arms’-length
transaction to an independent third party distributor, agent or end user in a
country after obtaining all approvals from Regulatory Authorities necessary for
such transfer in such country.  For clarity, sales or transfers of a product for
clinical trial purposes, compassionate or similar use or indigent programs shall
not constitute a “First Commercial Sale” hereunder.

1.15“Know-How” means any and all ideas, information, know-how, data, research
results, writings, inventions, discoveries, and other technology (including any
proprietary materials), whether or not patentable or copyrightable.

1.16Licensed Back Improvements” has the meaning ascribed to it in Section 2.5.2.

1.17“Licensed Know-How” means any Know-How Licensor provides to Licensee
pursuant to Section 2.6.  

3

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

1.18“Licensed Patents” means, to the extent they cover AAV9, (a) all United
States patents and patent applications listed in Exhibit A, including patents
arising from such patent applications; (b) any re-examination certificates
thereof; (c) the foreign counterparts of the patents and patent applications in
subsections (a) and (b); (d) extensions, continuations, divisionals, and
re-issue applications of the patents and patent applications in subsections (a)
through (c); and (e) continuations-in-part to the extent that the
continuations-in-part contain one or more claims directed to the invention or
inventions disclosed in the patent and patent applications in subsections (a)
through (c); provided that “Licensed Patents” will not include any claim of a
patent or patent application covering any Manufacturing Technology.

1.19“Licensed Product” means (a) any AAV9 product that is made, made for, used,
sold, offered for sale, or imported by Licensee, its Affiliates, and any of its
or their Sublicensees, (i) the manufacture, use, sale, offer for sale, or import
of which product, in the absence of the license granted pursuant to this
Agreement, would infringe or is covered by at least one Valid Claim in the
country of manufacture, use, sale, offer for sale, or import, including products
manufactured by a process that would infringe or is covered by at least one
Valid Claim in the country of manufacture, use, sale, offer for sale, or import
or (ii) that incorporates, was developed using, or is produced or manufactured
through the use of Licensed Know-How (it being understood that Licensee shall be
deemed to be using Licensed Know-How based upon the license it receives under
this Agreement); or (b) any service sold by Licensee, its Affiliates, and any of
its or their Sublicensees with respect to the administration of any AAV9 product
to patients that (i) in the absence of the license granted pursuant to this
Agreement, would infringe or is covered by at least one Valid Claim in the
country of sale or (ii) that incorporates, was developed using, or is produced
or manufactured through the use of Licensed Know-How (it being understood that
Licensee shall be deemed to be using Licensed Know-How based upon the license it
receives under this Agreement).

1.20“Licensed Technology” means, collectively, the Licensed Patents and Licensed
Know-How.

1.21 “Manufacturing Technology” means any and all patents, patent applications,
Know-How, and all intellectual property rights associated therewith that are
owned or controlled by Licensor, and including all tangible embodiments thereof,
that claim, cover or relate to the manufacture of adeno-associated viruses,
adeno-associated virus vectors, research or commercial reagents related thereto,
Licensed Products, or other products, including manufacturing processes,
technical information relating to the methods of manufacture, protocols,
standard operating procedures, batch records, assays, formulations, quality
control data, specifications, scale up methods, any and all improvements,
modifications, and changes thereto, and any and all activities associated with
such manufacture.  Any and all chemistry, manufacturing, and controls (CMC),
drug master files (DMFs), or similar materials provided to Regulatory
Authorities and the information contained therein are deemed Manufacturing
Technology.

1.22“MPS IIIA Field” means the treatment of Mucopolysaccharidosis type IIIA,
also known as Sanfilippo Syndrome Type A, in humans by in vivo gene therapy
using AAV9 to deliver the SGSH gene.

4

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

1.23“MPS IIIB Field” means the treatment of Mucopolysaccharidosis type IIIB,
also known as Sanfilippo Syndrome Type B, in humans by in vivo gene therapy
using AAV9 to deliver the NAGLU gene.

1.24“Net Sales” means the gross receipts from sales or other disposition of a
Licensed Product (including fees for services within the definition of “Licensed
Product”) by Licensee and/or its Affiliates and/or any Sublicensees to Third
Parties less the following deductions that are directly attributable to a sale,
specifically and separately identified on an invoice or other documentation and
actually borne by Licensee, its Affiliates, or any Sublicensees:  ****.  In the
event consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, for purposes of determining Net Sales, the Parties shall use the
cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly by Licensor and Licensee based on transactions of a similar
type and standard industry practice, if any.

1.25“Penn Agreement” means that certain License Agreement entered into between
Licensor and The Trustees of the University of Pennsylvania, effective on
February 24, 2009, as amended by that letter agreement dated March 6, 2009, by
that certain Second Amendment to License Agreement effective on September 9,
2014, and by that certain Third Amendment to License Agreement effective on
April 29, 2016, and as further amended from time to time.

1.26“Prosecute” means preparation, filing, and prosecuting patent applications
and maintaining patents, including any reexaminations, reissues, oppositions,
inter partes review, and interferences.

1.27“Receiving Party” has the meaning set forth in Section 5.1.

1.28“REGENXBIO Licensors” means SmithKline Beecham Corporation (or any successor
thereto under the GSK Agreement) and The Trustees of the University of
Pennsylvania (or any successor thereto under the Penn Agreement), if any
Licensed Technology is sublicensed from the Penn Agreement.

1.29“Regulatory Authority” means any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over (a) the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of a Licensed Product, including the FDA, or (b) setting the price
and/or reimbursement for a Licensed Product.

1.30“Retained Rights” has the meaning set forth in Section 2.2.

1.31“Sublicensee” means (i) any Third Party or Affiliate to whom Licensee grants
a sublicense of some or all of the rights granted to Licensee under this
Agreement as permitted by this Agreement; and (ii) any other Third Party or
Affiliate to whom a sublicensee described in clause (i) has granted a further
sublicense as permitted by this Agreement.

1.32“Third Party” means any person or entity other than a Party to this
Agreement or Affiliates of a Party to this Agreement.

5

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

1.33“Valid Claim” means a claim of an issued and unexpired patent (including any
patent claim the term of which is extended by any extension, supplementary
protection certificate, patent term restoration, or the like) included within
the Licensed Patents or a claim of a pending patent application included within
the Licensed Patents, that has not lapsed, been abandoned, been held revoked, or
been deemed unenforceable or invalid by a non-appealable decision or an
appealable decision from which no appeal was taken within the time allowed for
such appeal of a court or other governmental agency of competent jurisdiction.

Article 2:  License Grants

2.1License Grant.  Subject to the terms and conditions of this Agreement,
including the Retained Rights, Licensor hereby grants to Licensee an exclusive,
sublicensable (as provided in Section 2.4 only), non-transferable (except as
provided in Section 10.2), royalty-bearing, worldwide license under the Licensed
Technology to make, have made, use, import, sell, and offer for sale Licensed
Products using AAV9 solely in the Fields, including, for the avoidance of doubt,
the right to conduct research and development; provided that with respect to the
MPSIIIA Field, the license granted under this Section 2.1 shall be exclusive
with the exception of those rights Licensor has granted under the Conflicting
License.

2.2Retained Rights.  Except for the rights and licenses specified in Section
2.1, no license or other rights are granted to Licensee under any intellectual
property of Licensor, whether by implication, estoppel, or otherwise and whether
such intellectual property is subordinate, dominant, or otherwise useful for the
practice of the Licensed Technology.  Notwithstanding anything to the contrary
in this Agreement, Licensor may use and permit others to use the Licensed
Technology for any research, development, commercial, or other purposes outside
of the Fields.  Without limiting the foregoing, and notwithstanding anything in
this Agreement to the contrary, Licensee acknowledges and agrees that the
following rights are retained by Licensor and the REGENXBIO Licensors
(individually and collectively, the “Retained Rights”), whether inside or
outside the Fields:

2.2.1The rights and licenses granted in Section 2.1 shall not include any right
(and Licensor and the REGENXBIO Licensors retain the exclusive (even as to
Licensee), fully sublicensable right) under the Licensed Technology to make,
have made, use, sell, offer to sell, and import Domain Antibodies that are
expressed by an adeno-associated vector, including AAV9.

2.2.2Licensor and the REGENXBIO Licensors retain the following rights with
respect to the Licensed Technology:

 

(a)

A non-exclusive, sublicensable right under the Licensed Technology to make, have
made, use, sell, offer to sell, and import products that deliver RNA
interference and antisense drugs using an adeno-associated vector, including
AAV9; and

6

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b)

A non-exclusive right for the REGENXBIO Licensors (which right is sublicensable
by the REGENXBIO Licensors) to use the Licensed Technology for non-commercial
research purposes and to use the Licensed Technology for such REGENXBIO
Licensors’ discovery research efforts with non-profit organizations and
collaborators.

2.2.3The rights and licenses granted in Section 2.1 shall not include any right
(and Licensor retains the exclusive (even as to Licensee), fully sublicensable
right) under the Licensed Technology:

 

(a)

to conduct commercial reagent and services businesses, which includes the right
to make, have made, use, sell, offer to sell, and import research reagents,
including any viral vector construct; provided that, for clarity, such rights
retained by Licensor shall not include the right to conduct clinical trials in
humans in the Fields; or

 

(b)

to use the Licensed Technology to provide services to any Third Parties;
provided that Licensee’s license under Section 2.1 does include the right to
provide the service of the administration of Licensed Products to patients.

2.2.4Licensor retains the fully sublicensable right under the Licensed
Technology to grant non-exclusive research and development licenses to
Affiliates and Third Parties; provided that such research and development rights
granted by Licensor shall not include the right to conduct clinical trials in
humans in the Fields or any rights to sell products in the Fields.

2.2.5The Trustees of the University of Pennsylvania may use and permit other
non-profit organizations or other non-commercial entities to use the Licensed
Technology for educational and research purposes.

2.3Government Rights.  Licensee acknowledges that the United States government
retains certain rights in intellectual property funded in whole or part under
any contract, grant, or similar agreement with a federal agency.  The license
grants hereunder are expressly subject to all applicable United States
government rights, including any applicable requirement that products resulting
from such intellectual property sold in the United States must be substantially
manufactured in the United States.

2.4Sublicensing.

2.4.1The license granted pursuant to Section 2.1 is sublicensable by Licensee to
any Affiliates or Third Parties; provided that any such sublicense must comply
with the provisions of this Section 2.4 (including Section 2.4.2).

7

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

2.4.2The right to sublicense granted to Licensee under this Agreement is subject
to the following conditions:

 

(a)

Licensee may only grant sublicenses pursuant to a written sublicense agreement
with the Sublicensee.  Licensor must receive written notice as soon as
practicable following execution of any such sublicenses.  Any further
sublicenses granted by any Sublicensees (to the extent permitted hereunder) must
comply with the provisions of this Section 2.4 (including Section 2.4.2) to the
same extent as if Licensee granted such sublicense directly.

 

(b)

In each sublicense agreement, the Sublicensee must be required to comply with
the terms and conditions of this Agreement to the same extent as Licensee has
agreed and must acknowledge that Licensor is an express third party beneficiary
of such terms and conditions under such sublicense agreement.

 

(c)

The official language of any sublicense agreement shall be English.

 

(d)

Within **** after entering into a sublicense, Licensor must receive a copy of
the sublicense written in the English language for Licensor’s records and to
share with the REGENXBIO Licensors.  The copy of the sublicense may be redacted
to exclude confidential information of the applicable Sublicensee, but such copy
shall not be redacted to the extent that it impairs Licensor’s (or the REGENXBIO
Licensors’) ability to ensure compliance with this Agreement; provided that, if
either of the REGENXBIO Licensors requires a complete, unredacted copy of the
sublicense, Licensee shall provide such complete, unredacted copy.  

 

(e)

Licensee’s execution of a sublicense agreement will not relieve Licensee of any
of its obligations under this Agreement.  Licensee is and shall remain **** to
Licensor for all of Licensee’s duties and obligations contained in this
Agreement and for any act or omission of an Affiliate or Sublicensee that would
be a breach of this Agreement if performed or omitted by Licensee, and Licensee
will be deemed to be in breach of this Agreement as a result of such act or
omission.

2.5Improvements.

2.5.1Licensee hereby grants to Licensor a non-exclusive, worldwide,
royalty-free, transferable, sublicensable, irrevocable, perpetual license:

 

(a)

to use any Licensed Back Improvements (and any intellectual property rights with
respect thereto) consummate in scope to the Retained Rights, and

8

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b)

to practice the Licensed Back Improvements (and any intellectual property rights
with respect thereto) in connection with AAV9, including the right to research,
develop, make, have made, use, offer for sale, and sell products and services;
provided that Licensor shall have no right, under the license in this Section
2.5.1(b), to practice the Licensed Back Improvements in the Fields.

2.5.2For purposes of this Agreement, “Licensed Back Improvements” means any
patentable modifications or improvements developed by Licensee, any Affiliates,
or any Sublicensees to any vector that is the subject of a claim within the
Licensed Patents.

2.5.3Licensee agrees to provide prompt notice to Licensor upon the filing of any
patent application covering any Licensee Invention and/or any Licensed Back
Improvement, together with a reasonably detailed description of, or access to,
such Licensee Inventions and/or Licensed Back Improvement to permit the practice
of any such invention or improvement.  

2.6Transfer of Licensed Know-How.  During the **** following the Effective Date,
at Licensee’s sole expense, to the extent not previously disclosed or provided
to Licensee, (a) Licensor will deliver to Licensee copies of Licensed Know-How
set forth in Exhibit B in the form that such Licensed Know-How then exists; and
(b)  Licensor will disclose to Licensee any development Know-How, including
through in-person or telephonic meetings at such times and places as agreed to
by the Parties, relating to the Licensed Products that Licensor agrees to
provide to Licensee following a written request from Licensee. Licensee
acknowledges and agrees that all Licensed Know-How disclosed pursuant to this
Section 2.6 will be deemed “Confidential Information” of Licensor, regardless of
whether such information is marked or identified as confidential and without an
obligation to summarize oral information.  

2.7Regulatory Rights.  Upon request, Licensee shall grant Licensor a “right of
reference” for the FDA or any equivalent foreign regulatory body to any
submissions containing ****.  Upon request, Licensor shall grant Licensee a
“right of reference” for the FDA or any equivalent foreign regulatory body to
any submissions containing ****.

2.8Collaboration Activities.  Solely upon the written request of Licensee,
Licensor may, in its sole discretion after receipt of such request, engage in
collaboration activities with Licensee related to ****.

2.9Section 365(n) of the Bankruptcy Code.  All rights and licenses granted to
Licensee or Licensor under or pursuant to this Agreement are and will otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”) or any comparable
law outside the United States, licenses of rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code.  The Parties will retain and
may fully exercise all of their respective rights and elections under the
Bankruptcy Code and any comparable law outside the United States.  

9

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Article 3:  Consideration

3.1Initial Fee.  In partial consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay Licensor an initial fee of
$20,000,000, which shall be payable as follows: (a) $10,000,000 within ****
after the Effective Date; and (b) $10,000,000 within twelve (12) months of the
Effective Date; provided that any unpaid portion of the initial fee shall be
immediately payable upon termination of this Agreement or a Change of Control.

3.2Annual Fees.  In partial consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay Licensor annual fees of
$100,000,000, which shall be payable as follows: (i) $20,000,000 on the second
anniversary of the Effective Date; (ii) $20,000,000 on the third anniversary of
the Effective Date; (iii) $20,000,000 on the fourth anniversary of the Effective
Date; (iv) $20,000,000 on the fifth anniversary of the Effective Date; and (v)
$20,000,000 on the sixth anniversary of the Effective Date.  In the event of
termination of the Agreement prior to the second anniversary of the Effective
Date, Licensee shall pay Licensor any unpaid amounts recited in (i) within ****
of such termination. In the event of a Change of Control and to the extent that
payments (i), (ii), (iii), (iv) and/or (v) above have not been received by
Licensor from Licensee, Licensee shall pay Licensor any such unpaid amounts
recited in (i), (ii), (iii), (iv) or (v) (subject to adjustments in amounts due
for any terminated Fields in accordance with Section 6.6.6, provided such
termination is effective prior to the Change of Control) within **** of the
Change of Control.

3.3Milestone Fees.  In partial consideration of the rights and licenses granted
to Licensee under this Agreement, Licensee shall pay Licensor the following
milestone payments:

Milestone

Milestone Payment

1.  Cumulative Net Sales of Licensed Products first reaching ****

****

2.  Cumulative Net Sales of Licensed Products first reaching ****

****

Total:

$60,000,000

 

3.3.1For clarity, each milestone payment set forth in Section 3.3 is payable
only once.  

3.4Royalties.  In further consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay to Licensor a royalty of ****
on Net Sales of Licensed Products, subject to the reductions in royalty rates
set forth in Section 3.4.1.

3.4.1Third Party Royalties Stacking Provision.  If Licensee must obtain a
license from a Third Party to avoid infringement of such Third Party’s rights in
order to manufacture, use, or commercialize a given Licensed Product and if the
royalties required to be paid to such Third Party for such license, together
with those royalties payable to Licensor, in the aggregate, exceed **** of Net
Sales for any Licensed Product, then the royalty owed to Licensor for that
Licensed Product will be reduced by an amount calculated as follows:

10

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

STACKING ROYALTY CALCULATIONS

R = (C * (A / (A+B)))

Where
R = reduction of Licensor royalty,
A = unreduced Licensor royalty,
B = sum of all Third Party royalties,
C = increment of projected total royalty above ****.

Example Calculation:

Assume:

i)all Third Party royalties = ****

 

ii)unreduced Licensor royalty = ****

 

iii)projected total royalty = ****

 

R = (**** - ****) * (**** / (**** + ****))

R = (**** * ****)

R = ****

Licensor Stacked Royalty = **** – **** = **** (but subject to the cap described
below which limits the reduction to **** in the aggregate)

 

Notwithstanding the foregoing, Licensee will pay to Licensor no less than ****
of the royalties that Licensee would otherwise pay to Licensor with respect to
Net Sales of Licensee if there were no royalties due to Third Parties.

3.4.2Adjustment of Royalties For Licenses.  On a Licensed Product-by-Licensed
Product, country-by-country basis, upon the date on which the manufacture, use,
sale, offer for sale, or import of a Licensed Product does not infringe or is
not covered by a Valid Claim in such country, then the royalty percentage
applicable to Net Sales of such Licensed Product under this Section 3.4 in such
country shall be reduced by ****.

3.4.3Royalty Payment Period.  Licensee’s obligation hereunder for payment of a
royalty under this Section 3.4 on the Net Sales of Licensed Products in a given
country will end on a country-by-country, Licensed Product-by-Licensed Product
basis on the later of: (i)  expiration, lapse, abandonment, or invalidation of
the last Valid Claim of the Licensed Patents to expire, lapse, become abandoned
or become unenforceable for the applicable Licensed Product in the applicable
country, or (ii) **** from the First Commercial Sale of the applicable Licensed
Product in the applicable country.

3.5Sublicense Fees.  

3.5.1In further consideration of the rights and licenses granted to Licensee
under this Agreement, Licensee will pay Licensor **** of any sublicense fees
(****) received by Licensee or its Affiliates from a Third Party for the
Licensed Technology from any Sublicensee or from any person or entity granted
any option to obtain a sublicense (“Sublicensing Revenue”).  

11

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

3.5.2With respect to the obligations under this Section 3.5, Licensee shall not
be required to submit any amounts received from a Third Party for the following:

 

(a)

Reimbursement or payment of Licensee’s actual costs or on an arm’s length cost
plus arrangement for research, development, and/or manufacturing activities
performed by Licensee or its Affiliates corresponding directly to the research,
development and/or manufacturing of Licensed Products pursuant to a specific
agreement;  

 

(b)

Any and all amounts paid to Licensee or its Affiliates by a Sublicensee as
royalties on sales of Licensed Product sold by the Sublicensee under a
sublicense agreement; and

 

(c)

Consideration received for the purchase of an equity interest in Licensee or its
Affiliates at fair market value or in the form of loans at arm’s length rates of
interest.

3.5.3If Licensee or its Affiliates receives sublicense fees from Sublicensees or
from any person or entity granted any option to obtain a sublicense under this
Agreement in the form of non-cash consideration, then Licensee shall pay
Licensor a cash payment as required under Section 3.5 determined based on the
fair market value of such non-cash consideration.  If Licensee or its Affiliate
enters into any sublicense that is not an arm’s length transaction, fees due
under this Section 3.5 will be calculated based on the fair market value of such
transaction, at the time of the transaction, assuming an arm’s length
transaction made in the ordinary course of business, as determined jointly by
Licensor and Licensee based on transactions of a similar type and standard
industry practice, if any.

3.5.4To the extent Licensee or its Affiliates receives payment from a Third
Party relating to one or more of the milestone events set forth in the table in
Section 3.3, then the amount of the payment made to Licensor under such Section
3.3 with respect to such milestone event shall not be deemed sublicense fees
under this Section 3.5; instead, the amounts due under this Section 3.5 shall be
calculated by applying the applicable sublicense fee rate set forth in Section
3.5 above to the sublicense fees received by Licensee or its Affiliates from
such Third Party after deducting the amount of the payment under Section 3.3.

3.6Reports and Records.

3.6.1Licensee must deliver to Licensor within **** after the end of each
Calendar Quarter after the First Commercial Sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter on a Licensed Product by Licensed Product basis, including:

 

(a)

Number of Licensed Products included within Net Sales, listed by country;

 

(b)

Gross consideration for Net Sales of Licensed Product, including all amounts
invoiced, billed, or received, listed by country;

12

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c)

Qualifying costs to be excluded from the gross consideration, as described in
Section 1.24, listed by category of cost and by country;

 

(d)

Net Sales of Licensed Products listed by country;

 

(e)

A detailed accounting of any royalty reductions applied pursuant to Section
3.4.1;

 

(f)

Royalties owed to Licensor; and

 

(g)

The computations for any applicable currency conversions.

3.6.2Licensee shall pay the royalties due under Section 3.4 within ****
following the last day of the Calendar Quarter in which the royalties
accrue.  Licensee shall send the royalty payments along with the report
described in Section 3.6.1.

3.6.3Within **** after the occurrence of a milestone event described in Section
3.3, Licensee must deliver to Licensor a report describing the milestone event
that occurred, together with a payment of the applicable amount due to Licensor
pursuant to Section 3.3.  

3.6.4Within **** after the receipt of any fees from any Third Party as described
in Section 3.5, Licensee must deliver to Licensor a report describing the fees
received, together with a payment of the applicable amount due to Licensor
pursuant to Section 3.5.

3.6.5All financial reports under this Section 3.6 will be certified by the chief
financial officer of Licensee or Licensee’s qualified financial representative.

3.6.6Licensee shall maintain and require its Affiliates and all Sublicensees to
maintain, complete, and accurate books and records that enable the royalties,
fees, and payments payable under this Agreement to be verified.  The records
must be maintained for **** after the submission of each report under Article
3.  Upon reasonable prior written notice to Licensee, Licensee and its
Affiliates and all Sublicensees will provide Licensor and/or the REGENXBIO
Licensors (and their respective accountants) with access to all of the relevant
books, records, and related background information required to conduct a review
or audit of the royalties, fees, and payments payable to Licensor under this
Agreement to be verified.  Access will be made available: (a) during normal
business hours; (b) in a manner reasonably designed to facilitate the auditing
party’s review or audit without unreasonable disruption to Licensee’s business;
and (c) no more than once each calendar year during the term of this Agreement
and for a period of **** thereafter.  Licensee will promptly pay to Licensor the
amount of any underpayment determined by the review or audit, plus accrued
interest.  If the review or audit determines that Licensee has underpaid any
payment by **** or more, then Licensee will also promptly pay the costs and
expenses of Licensor and the REGENXBIO Licensors and their respective
accountants in connection with the review or audit.  If the review or audit
determines that Licensee has overpaid any payment, then Licensor shall refund
the overpayment to Licensee.

13

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

3.7Currency, Interest.

3.7.1All dollar amounts referred to in this Agreement are expressed in United
States dollars.  All payments to Licensor under this Agreement must be made in
United States dollars.

3.7.2If Licensee receives payment in a currency other than United States dollars
for which a royalty or fee or other payment is owed under this Agreement, then
(a) the payment will be converted into United States dollars at the conversion
rate for the foreign currency as published in the eastern edition of the Wall
Street Journal, N.Y. edition or other equivalent publication as mutually agreed
upon by the Parties, as of the last business day of the Calendar Quarter in
which the payment was received by Licensee; and (b) the conversion computation
will be documented by Licensee in the applicable report delivered to Licensor
under Section 3.6.

3.7.3All amounts that are not paid by Licensee when due will accrue interest
from the date due until paid at a rate equal to 1.5% per month (or the maximum
allowed by law, if less).

3.8Taxes and Withholding.  

3.8.1All payments hereunder will be made free and clear of, and without
deduction or deferment in respect of, and Licensee shall pay and be responsible
for, and shall hold Licensor harmless from and against, any taxes, duties,
levies, fees, or charges, including sales, use, transfer, excise, import, and
value added taxes (including any interest, penalties, or additional amounts
imposed with respect thereto) but excluding withholding taxes to the extent
provided in Section 3.8.2.  At the request of Licensee, Licensor will give
Licensee such reasonable assistance, which will include the provision of
documentation as may be required by the relevant tax authority, to enable
Licensee to pay and report and, as applicable, claim exemption from or reduction
of, such tax, duty, levy, fee, or charge.

3.8.2If any payment made by Licensee hereunder becomes subject to withholding
taxes with respect to Licensor’s gross or net income under the laws of any
jurisdiction, then Licensee will deduct and withhold the amount of such taxes
for the account of Licensor to the extent required by law and will pay the
amounts of such taxes to the proper governmental authority in a timely manner
and promptly transmit to Licensor appropriate proof of payment of such
withholding taxes.  At the request of Licensor, Licensee will give Licensor such
reasonable assistance, which will include the provision of appropriate
certificates of such deductions made together with other supporting
documentation as may be required by the relevant tax authority, to enable
Licensor to claim exemption from or reduction of, or otherwise obtain repayment
of, such withholding taxes, and will upon request provide such additional
documentation from time to time as is reasonably required to confirm the payment
of withholding tax.

Article 4:  Diligence

4.1Diligence Obligations.  Licensee will use commercially reasonable efforts to
develop, commercialize, market, promote, and sell Licensed Products in the
Field.  Commercially reasonable efforts means efforts equivalent to those
utilized by ****.  Without limiting the foregoing, Licensee will meet the
following: acceptance by the FDA or foreign equivalent of an investigational new
drug application for a Licensed Product in the CLN1 Field and CLN3 Field by no
later than****; provided, however, that, if Licensee expects not to achieve the
milestone

14

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

on or before the specified deadline in either the CLN1 Field or the CLN3 Field,
Licensee may extend any deadline in either or both Field(s) for an additional
**** per extension by paying Licensor an extension fee of **** per Field on or
before such deadline and the deadline shall then be extended by an additional
****.  Licensee will only be****.

4.2Development Plans.

4.2.1 For each Licensed Product in the Field, Licensee will prepare and deliver
to Licensor a development plan and budget (each a “Development Plan”).  The
initial Development Plans for the Licensed Product in the Field will be
delivered within **** after the Effective Date.

4.2.2Each Development Plan will cover the next 2 years, and will include future
development activities to be undertaken by Licensee, its Affiliates, or any
Sublicensees during the next reporting period under Section 4.3 relating
directly to the Licensed Product, Licensee’s strategy to bring the Licensed
Product to commercialization, and projected timeline for completing the
necessary tasks to accomplish the goals of the strategy.

4.2.3Following receipt by Licensor of each Development Plan, Licensor will
promptly notify Licensee of any comments or requested revisions, and the Parties
will thereupon negotiate any appropriate revisions in good faith.  With respect
to development milestones to be set forth in the initial Development Plans for
the Field, the Parties will agree upon reasonable milestones and completion
dates to be set forth in the Development Plan (and any amendments thereto).

4.3Reporting.  Within **** after the Effective Date and within **** of each
December 1 thereafter, Licensee shall provide Licensor with written progress
reports, setting forth in such detail as Licensor may reasonably request, the
progress of the development, evaluation, testing, and commercialization of each
Licensed Product.  Licensee will also notify Licensor within **** of the First
Commercial Sale by Licensee, its Affiliates, or any Sublicensees of each
Licensed Product.  Such a report (“Development Progress Report”), setting forth
the current stage of development of Licensed Products, shall include:

4.3.1Date of Development Progress Report and time covered by such report;

4.3.2Major activities and accomplishments completed by Licensee, its Affiliates,
and any Sublicensees relating directly to the Licensed Products since the last
Development Progress Report;

4.3.3Significant research and development projects relating directly to the
Licensed Products currently being performed by Licensee, its Affiliates, and any
Sublicensees and good faith, but non-binding, projected dates of completion;

4.3.4A development plan covering the next two years at least, which will include
future development activities to be undertaken by Licensee, its Affiliates, or
any Sublicensees during the next reporting period relating directly to the
Licensed Products, Licensee’s strategy to bring the Licensed Products to
commercialization, and projected timeline for completing the necessary tasks to
accomplish the goals of the strategy;

15

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

4.3.5Projected total development remaining before product launch of each
Licensed Product; and

4.3.6Summary of significant development efforts using the Licensed Technology
being performed by Third Parties, including the nature of the relationship
between Licensee and such Third Parties.

4.4Confidential Information.  The Parties agree that Development Progress
Reports shall be deemed Licensee’s Confidential Information; provided that
Licensor may share a copy of such reports with the REGENXBIO Licensors.

4.5Improvements.  Simultaneously with the Development Progress Report, Licensee
shall deliver a detailed description of any Licensed Back Improvements, if not
previously provided pursuant to Section 2.5.3.

Article 5:  Confidentiality

5.1Treatment of Confidential Information.  Each Party, as a receiving party (a
“Receiving Party”), agrees that it will (a) treat Confidential Information of
the other Party (the “Disclosing Party”) as strictly confidential; (b) protect
the Confidential Information of the Disclosing Party with at least the same
degree of care as it protects its own confidential and proprietary information,
and in any event with not less than a reasonable degree of care; (c) not
disclose such Confidential Information to Third Parties without the prior
written consent of the Disclosing Party, except as may be permitted in this
Agreement; provided that any disclosure permitted hereunder shall be under
confidentiality agreements with provisions at least as stringent as those
contained in this Agreement; and (d) not use such Confidential Information for
purposes other than those authorized expressly in this Agreement.  The Receiving
Party agrees to ensure that its employees who have access to Confidential
Information are obligated in writing to abide by confidentiality obligations at
least as stringent as those contained under this Agreement.

5.2Public Announcements.  

5.2.1The Parties agree they will issue a joint press release in the form
attached hereto as Exhibit C.  Except as provided in Section 5.2.2, any press
releases by either Party with respect to the other Party or any other public
disclosures concerning the existence of or terms of this Agreement shall be
subject to review and approval by the other Party.  Once the joint press release
or any other written statement is approved for disclosure by both Parties,
either Party may make subsequent public disclosure of the contents of such
statement without the further approval of the other Party.

5.2.2Notwithstanding Section 5.2.1, Licensor has the right to publish (through
press releases, scientific journals, or otherwise) and refer to any clinical,
regulatory, or research results related to Licensee’s Licensed Product or AAV9
program that have been publicly disclosed by Licensee, including referring to
Licensee by name as a licensee of Licensor, which publication or referral by
Licensor shall not require the prior consent of Licensee.

16

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

5.3Authorized Disclosure.  Notwithstanding the provisions of Section 5.1 or 5.2,
either Party may disclose the other’s Confidential Information or make such a
disclosure of the existence of and/or terms of this Agreement to any ****;
provided that, in each case, such recipient of Confidential Information is
obligated to keep such information confidential on terms no less stringent than
those set forth in this Agreement.  Furthermore, Licensee agrees that Licensor
may share a copy of this Agreement, reports and notices provided by Licensee to
Licensor pursuant to the terms of this Agreement, and copies of sublicense
agreements provided to Licensor hereunder, with the REGENXBIO Licensors to the
extent required by the GSK Agreement and the Penn Agreement, under
confidentiality.  In the event that the Receiving Party receives service of
legal process that purports to compel disclosure of the Disclosing Party’s
Confidential Information or becomes obligated by law, rule, regulation or rules
of a security exchange, to disclose the Confidential Information of the
Disclosing Party or the existence of or terms of this Agreement to any
governmental authority, then, to the extent legally permitted, the Receiving
Party shall promptly notify the Disclosing Party, so that the Disclosing Party
may seek an appropriate protective order or other remedy with respect to
narrowing the scope of such requirement and/or waive compliance by the Receiving
Party with the provisions of this Agreement.  The Receiving Party will, at the
Disclosing Party’s request and expense, provide the Disclosing Party with
reasonable assistance in obtaining such protective order or other remedy.  If,
in the absence of such protective order or other remedy, the Receiving Party is
nonetheless required by law, rule, regulation or rules of a security exchange,
to disclose the existence of or terms of this Agreement or other Confidential
Information of the Disclosing Party, then the Receiving Party may disclose such
Confidential Information without liability hereunder; provided that the
Receiving Party shall furnish only such portion of the Confidential Information
that is legally required to be disclosed and only to the extent required by
law.  

5.4Term of Confidentiality.  The obligations of this Article 5 shall continue
for a period of **** following the expiration or termination of this Agreement.

Article 6: TERM AND Termination

6.1Term of Agreement.  This Agreement will commence on the Effective Date and
continue in effect on a country-by-country, Licensed Product-by-Licensed Product
basis until the later of: (i) the expiration, lapse, abandonment, or
invalidation of the last Valid Claim of the Licensed Patents to expire, lapse,
become abandoned, become unenforceable for the applicable Licensed Product in
the applicable country, or (ii) 10 years from the First Commercial Sale of the
applicable Licensed Product in the applicable country, unless sooner terminated
in accordance with Section 6.2, Section 6.3, Section 6.4 or Section 6.5 of this
Agreement.  Upon expiration of the Agreement with respect to a Licensed Product
in a country, the license grant to Licensee pursuant to Section 2.1 shall become
irrevocable, perpetual, fully paid-up and royalty-free with respect such
Licensed Product and such country.    

6.2Licensee’s Right to Terminate.  Licensee may, upon six months’ prior written
notice to Licensor, terminate this Agreement for any reason, with or without
cause.  In exercising such termination right, Licensee may terminate the
Agreement in its entirety or, if desired, Licensee may specify in the written
notice that this Agreement is terminating only with respect to one or more
Field.

17

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

6.3Termination for Breach.

6.3.1Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and if
Licensee does not pay Licensor in full within 15 days upon written demand from
Licensor, which termination shall be effective immediately upon the expiration
of such 15-day cure period.  

6.3.2Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within 30 days
after written notice of the breach, which termination shall be effective
immediately upon the expiration of such 30-day cure period. Notwithstanding the
above, if Licensee disputes in good faith that such material breach exists, and
gives Licensor written notice of such dispute within 30 days following
Licensee’s receipt of Licensor’s notice of default, then, Licensor may not
terminate this agreement until the dispute is resolved in accordance with
Section 10.6; provided that Licensor shall be entitled to terminate this
Agreement at the end of the original 30-day cure period, without waiting for
resolution of the dispute in accordance with Section 10.6, if the breach by
Licensee of this Agreement would cause Licensor to be in breach of the GSK
Agreement or the Penn Agreement.

6.4Termination for Insolvency. Licensor shall have the right to terminate this
Agreement, upon notice to the Licensee, in the event that:

(a)     Licensee shall have: (i) voluntarily commenced any proceeding or filed
any petition seeking relief under the bankruptcy, insolvency or other similar
laws of any jurisdiction, (ii) applied for, or consented to, the appointment of
a receiver, trustee, custodian, sequestrator, conciliator, administrator or
similar official for it or for all or substantially all of its property, (iii)
filed an answer admitting the material allegations of a petition filed against
or in respect of it in any such proceeding, (iv) made a general assignment for
the benefit of creditors of all or substantially all of its assets, (v) admitted
in writing its inability to pay all or substantially all of its debts as they
become due, or (vi) taken corporate action for the purpose of effecting any of
the foregoing; or

(b)     An involuntary proceeding shall have been commenced, or any involuntary
petition shall have been filed, in a court of competent jurisdiction seeking:
(i) relief in respect of Licensee, or of its property, under the bankruptcy,
insolvency or similar laws of any jurisdiction, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conciliator, administrator or
similar official for the Licensee or for all or substantially all of its
property, or (iii) the winding-up or liquidation of the Licensee; and, in each
case, such proceeding or petition shall have continued undismissed for 60 days,
or an order or decree approving or ordering any of the foregoing shall have
continued unstayed, unappealed and in effect for 30 days.  

6.5Patent Challenge.  

6.5.1Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, upon the commencement by Licensee or any of its Affiliates
of a Patent Challenge.

18

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

6.5.2Licensee shall include in each sublicense agreement entered into with a
Sublicensee a right of Licensee to terminate such sublicense agreement if such
Sublicensee commences a Patent Challenge; and Licensee shall terminate the
sublicense agreement, effective immediately upon written notice to the
Sublicensee, if the Sublicensee commences a Patent Challenge.  If a Sublicensee
commences a Patent Challenge and Licensee fails to terminate the applicable
sublicense agreement, then Licensor may terminate this Agreement, effective
immediately upon written notice to the Licensee.

6.5.3For purposes of this Section 6.5, “Patent Challenge” means any action
against Licensor or the REGENXBIO Licensors, including an action for declaratory
judgment, to declare or render invalid or unenforceable the Licensed Patents, or
any claim thereof.

6.6Effects of Termination.  The effects of termination by Licensee pursuant to
Section 6.2, by either Party, as applicable, under Section 6.3, or by Licensor
pursuant to Section 6.4 or 6.5 shall be as follows:

6.6.1The applicable licenses granted by Licensor hereunder shall terminate, and
Licensee, its Affiliates, and (unless the sublicense agreement is assigned
pursuant to Section 6.6.2) all Sublicensees shall cease to make, have made, use,
import, sell, and offer for sale all Licensed Products and shall cease to
otherwise practice the Licensed Technology under the terminated licenses;
provided that Licensee, its Affiliates, and its Sublicensees shall have the
right to continue to sell their existing inventories of Licensed Products under
the terminated licenses for a period not to exceed **** after the effective date
of such termination;

6.6.2If termination is by Licensor pursuant to Sections 6.3, 6.4 or 6.5, then,
at Licensor’s request, Licensee shall assign to Licensor any or all sublicenses
granted to Third Parties to the extent of the rights licensed to Licensee
hereunder and sublicensed to the Sublicensee; provided that (i) prior to such
assignment, Licensee shall advise Licensor whether such Sublicensee is then in
full compliance with all terms and conditions of its sublicense and continues to
perform thereunder, and, if such Sublicensee is not in full compliance or is not
continuing to perform, Licensor may elect not to have such sublicense assigned;
and (ii) following such assignment, Licensor shall not be liable to such
Sublicensee with respect to any obligations of Licensee to the Sublicensee that
are not consistent with, or not required by, Licensor’s obligations to Licensee
under this Agreement; and all sublicenses not requested to be assigned to
Licensor shall terminate.  If termination is for any other reason, then all
sublicenses shall terminate;

6.6.3If termination is by Licensee pursuant to Section 6.2 or by Licensor
pursuant to Section 6.3, 6.4, or 6.5, then Licensee shall grant, and hereby
grants, to Licensor a non-exclusive, perpetual, irrevocable, worldwide,
royalty-free, transferable, sublicensable license under any patentable
modifications or improvements (and any intellectual property rights with respect
thereto) developed by Licensee, any Affiliates, or any Sublicensees to any
vector that is the subject of a claim within any of the Licensed Patents, for
use by Licensor for the research, development, and commercialization of products
in any therapeutic indication;

6.6.4Licensee shall pay all monies then-owed to Licensor under this Agreement;

19

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

6.6.5Each Receiving Party shall, at the Disclosing Party’s request, return all
Confidential Information of the Disclosing Party.  Notwithstanding the
foregoing, one copy may be kept by either Party for a record of that Party’s
obligations; and

6.6.6If termination is with respect to one or more Field, but not all Fields,
then the provisions of this Section 6.6 shall only apply with respect to the
terminated Field(s), and this Agreement shall continue with respect to the
non-terminated Field(s); provided that if termination is by Licensee pursuant to
Section 6.2 with respect to one or more Fields, but not all Fields at any time,
then the amount of any unpaid annual fee(s) due under Section 3.2 shall be
reduced by **** for each terminated Field; provided further that such reduction
shall not apply to the amount due under Section 3.2(i).

6.7Survival.  Licensee’s obligation to pay all monies due and owed to Licensor
under this Agreement that have matured as of the effective date of termination
or expiration shall survive the termination or expiration of this Agreement.  In
addition, the provisions of Section 2.2, (Retained Rights), Section 2.3
(Government Rights), Section 2.5 (Improvements), Article 3 (Consideration) (with
respect to any final reports or to the extent any amounts are due but unpaid),
Section 3.6 (Reports and Records), Section 4.4 (Confidential Information),
Article 5 (Confidentiality), Article 6 (Term and Termination), Section 8.4
(Disclaimer of Warranties, Damages), Section 8.5 (Indemnification), Section 8.6
(Insurance), Article 9 (Use of Name), and Article 10 (Additional Provisions)
shall survive such termination or expiration of this Agreement in accordance
with their respective terms.  

Article 7:  Patent Maintenance; Patent Infringement

7.1Prosecution of Licensed Patents.  As between Licensor and Licensee, the
Parties agree as follows:  

7.1.1Licensor shall have the sole right, but not the obligation, to Prosecute
patent applications and issued patents within Licensed Patents, in Licensor’s
sole discretion.  Subject to Section 7.1.3, Licensor shall provide Licensee with
a reasonable opportunity to review and provide comments in connection with the
Prosecution of the Licensed Patents; and Licensor shall keep Licensee reasonably
informed as to all material developments with respect to such Licensed Patents
and shall supply to Licensee copies of material communications received and
filed in connection with the Prosecution of such Licensed Patents.  

7.1.2Nothing in this Agreement obligates Licensor to continue to Prosecute any
patent applications or issued patents, and Licensee acknowledges that Licensor
shall have no obligation to undertake any inter-party proceedings, such as
oppositions, inter partes review, or interferences, or to undertake any
re-examination or re-issue proceedings, in either case, with respect to the
Licensed Patents.

20

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

7.1.3Licensee acknowledges that The Trustees of the University of Pennsylvania
control Prosecution of the Licensed Patents, with Licensor having certain rights
to review.  Licensee acknowledges and agrees that (a) the rights and obligations
under this Section 7.1 are subject to the rights of the REGENXBIO Licensors set
forth in the GSK Agreement and Penn Agreement with respect to the Licensed
Patents, and (b) Licensor’s obligations under this Agreement only apply to the
extent of Licensor’s rights with respect to participation in Prosecuting the
Licensed Patents under the GSK Agreement and the Penn Agreement.  Licensor shall
have the sole right, but not the obligation, to Prosecute patent applications
and issued patents within Licensed Patents, in Licensor’s sole discretion.

7.2Infringement Actions Against Third Parties.

7.2.1Licensee is responsible for notifying Licensor promptly of any infringement
of Licensed Patents (other than Retained Rights) that may come to Licensee’s
attention, including any “patent certification” filed in the United States under
21 U.S.C. § 355(b)(2) or 21 U.S.C. § 355(j)(2) or similar provisions in other
jurisdictions alleging the invalidity, unenforceability or non-infringement of
any Licensed Patents, and any notification received pursuant to subsection (k)
of 42 U.S.C. § 262 for any Licensed Product that becomes a “reference
product.”  However, Licensee is under no obligation to search for potential
infringers.

7.2.2As between Licensor and Licensee, but subject to any obligations of
Licensor to the REGENXBIO Licensors, Licensor shall have the sole right, but not
the obligation, to prosecute any such infringement ****.  In any action to
enforce any of the Licensed Patents, Licensee, at the request and expense of
Licensor, shall cooperate to the fullest extent reasonably possible, including
in the event that, if Licensor is unable to initiate or prosecute such action
solely in its own name, Licensee shall join such action voluntarily and shall
execute all documents necessary to initiate litigation to prosecute, maintain,
and settle such action.  Nothing in this Agreement obligates Licensor to bring
or prosecute lawsuits against Third Parties for infringement of any Licensed
Patents.

7.2.3Licensee shall have no right to undertake prosecution of any such
infringement.

7.3Defense of Infringement Claims.  In the event Licensee or Licensor becomes
aware that Licensee’s or any of its Affiliates’ or any Sublicensees’ practice of
the Licensed Patents is the subject of a claim for patent infringement by a
Third Party, that Party shall promptly notify the other, and the Parties shall
consider the claim and the most appropriate action to take.  Licensee shall
cause each of its Affiliates and each Sublicensee to notify Licensee promptly in
the event such entity becomes aware that its practice of the Licensed Patents is
the subject of a claim of patent infringement by another.  To the extent
Licensor takes any action, Licensor (or the REGENXBIO Licensors) shall have the
right to require Licensee’s reasonable cooperation in any such suit, upon
written notice to Licensee; and Licensee shall have the obligation to
participate upon Licensor’s request, in which event, Licensor shall bear the
cost of Licensee’s participation.  Without Licensor’s prior written permission,
which shall not be unreasonably withheld or denied, Licensee must not settle or
compromise any such suit in a manner that imposes any material obligations or
restrictions on Licensor or the REGENXBIO Licensors or grants any rights to the
Licensed Patents other than rights that Licensee has the right to grant under
this Agreement.

21

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Article 8:  COVENANTS, Warranties; Indemnification

8.1Covenant not to Sue.  Licensor agrees that it shall not commence any action
against Licensee or any Third Party solely for the work that Third Party is
performing on behalf of Licensee for **** prior to the Effective Date.

8.2Representations and Warranties by Licensor.  Licensor represents and warrants
to Licensee as of the Effective Date:

8.2.1Licensor has the right, power, and authority to enter into this Agreement
and to grant to Licensee the rights specified in this Agreement;

8.2.2This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

8.2.3There are no actions, suits, proceedings, or arbitrations pending or, to
Licensor’s knowledge, threatened against Licensor relating to the Licensed
Patents that would be inconsistent with the rights granted to Licensee under
this Agreement;

8.2.4To Licensor’s knowledge, (a) the Licensed Patents are solely owned by The
Trustees of the University of Pennsylvania, and (b) no Third Party (other than
the REGENXBIO Licensors) has any right, interest, or claim in or to such
Licensed Patents in the Fields that are inconsistent with those granted to
Licensee in the Fields under this Agreement (it being understood that the rights
previously granted in the Conflicting License shall not be deemed to conflict
with the licenses granted under this Agreement);

8.2.5Licensor has not received any written notice from any Third Party patentee
alleging infringement of such Third Party’s patents by the practice of the
Licensed Patents in the Fields; and

8.2.6Licensor shall not, without the prior written consent of Licensee (such
consent not to be unreasonably withheld or delayed), amend the Conflicting
License in a manner that would materially and adversely affect Licensee’s rights
and benefits under this Agreement during the term of this Agreement.

8.3Representations and Warranties by Licensee.  Licensee represents and warrants
to Licensor as of the Effective Date that:

8.3.1Licensee has the right, power, and authority to enter into this Agreement
and to grant the rights granted by it hereunder;

8.3.2This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

8.3.3Licensee has the ability and the resources, including financial resources,
necessary to carry out its obligations under this Agreement; and

8.3.4There are no actions, suits, proceedings, or arbitrations pending or, to
Licensee’s knowledge, threatened against Licensee that would impact Licensee’s
activities under this Agreement.

22

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

8.4Disclaimer of Warranties, Damages.  EXCEPT AS SET FORTH IN SECTION 8.2, THE
LICENSED TECHNOLOGY, LICENSED PRODUCTS, AND ALL RIGHTS LICENSED UNDER THIS
AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS, AND LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO.  BY WAY
OF EXAMPLE BUT NOT OF LIMITATION, EXCEPT AS SET FORTH IN SECTION 8.2, LICENSOR
MAKES NO REPRESENTATIONS OR WARRANTIES, AND HEREBY DISCLAIMS ALL EXPRESS AND
IMPLIED REPRESENTATIONS AND WARRANTIES, (i) OF COMMERCIAL UTILITY, ACCURACY,
COMPLETENESS, PERFORMANCE, TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR ENFORCEABILITY OF THE LICENSED TECHNOLOGY, AND
PROFITABILITY; OR (ii) THAT THE USE OF THE LICENSED TECHNOLOGY, OR LICENSED
PRODUCTS WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER
PROPRIETARY RIGHTS OF THIRD PARTIES.  EXCEPT AS SET FORTH HEREIN, NONE OF
LICENSOR AND  THE REGENXBIO LICENSORS SHALL BE LIABLE TO LICENSEE, LICENSEE’S
SUCCESSORS OR ASSIGNS, ANY SUBLICENSEES, OR ANY THIRD PARTY WITH RESPECT
TO:  (a) ANY CLAIM ARISING FROM USE OF THE LICENSED TECHNOLOGY, LICENSED
PRODUCTS, AND ANY OR ALL RIGHTS LICENSED UNDER THIS AGREEMENT OR FROM THE
DEVELOPMENT, TESTING, MANUFACTURE, USE, OR SALE OF LICENSED PRODUCTS; OR (b) ANY
CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT,
SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ANY ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR THE
EXERCISE OF RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING
IN THIS SECTION 8.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 8.5 OR TO LIMIT A PARTY’S LIABILITY
FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER ARTICLE 5.

8.5Indemnification.

8.5.1By Licensee.  Licensee shall defend, indemnify, and hold harmless Licensor,
the REGENXBIO Licensors, and their respective shareholders, members, officers,
trustees, faculty, students, contractors, agents, and employees (individually, a
“Licensor Indemnified Party” and, collectively, the “Licensor Indemnified
Parties”) from and against any and all Third Party liability, loss, damage,
action, claim, fee, cost, or expense (including attorneys’ fees) (individually,
a “Third Party Liability” and, collectively, the “Third Party Liabilities”)
suffered or incurred by the Licensor Indemnified Parties from claims of such
Third Parties that result from or arise out of:  ****; provided, however, that
Licensee shall not be liable for claims to the extent based on any breach by
Licensor of the representations, warranties, or obligations of this Agreement or
the gross negligence or intentional misconduct of any of the Licensor
Indemnified Parties.  Without limiting the foregoing, Licensee must defend,
indemnify, and hold harmless the Licensor Indemnified Parties from and against
any Third Party Liabilities resulting from:

 

(a)

any **** or other claim of any kind related to the **** by a Third Party of a
Licensed Product that **** by Licensee, its Affiliates, any Sublicensees, their
respective assignees, or vendors;

23

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b)

any claim by a Third Party that the ****; and

 

(c)

**** conducted by or on behalf of Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors relating to the Licensed Technology or
Licensed Products, including any claim by or on behalf of a ****.

8.5.2Indemnification Procedure.  Licensee, as an indemnifying party (an
“Indemnifying Party”), shall not be permitted to settle or compromise any claim
or action giving rise to Third Party Liabilities in a manner that imposes any
restrictions or obligations on Licensor, the REGENXBIO Licensors or any
indemnified party (an “Indemnified Party”) without Licensor’s prior written
consent that grants any rights to the Licensed Technology or Licensed Products
other than those Licensee has the right to grant under this Agreement without
Licensor’s prior written consent.  The Indemnifying Party shall be permitted to
control any litigation or potential litigation involving the defense of any
claim subject to indemnification pursuant to this Section 8.5, including the
selection of counsel, with the reasonable approval of the Indemnified Party.  If
an Indemnifying Party fails or declines to assume the defense of any such claim
or action within **** after notice thereof, then the Indemnified Party may
assume the defense of such claim or action at the cost and risk of the
Indemnifying Party, and any Third Party Liabilities related thereto shall be
conclusively deemed a Third Party Liability of the Indemnifying Party.  The
indemnification rights of an Indemnified Party contained in this Agreement are
in addition to all other rights that such Indemnified Party may have at law or
in equity or otherwise.  The Indemnifying Party will pay directly all Third
Party Liabilities incurred for defense or negotiation of any claim hereunder or
will reimburse the Indemnified Party for all documented Third Party Liabilities
incident to the defense or negotiation of any such claim within **** after the
Indemnifying Party’s receipt of invoices for such fees, expenses, and charges.

8.6Insurance.  Licensee will procure and maintain insurance policies for the
following coverages with respect to product liability, personal injury, bodily
injury, and property damage arising out of Licensee’s (and its Affiliates’ and
any Sublicensees’) performance under this Agreement:  (a) during the term of
this Agreement, comprehensive general liability, including broad form and
contractual liability, in a minimum amount of **** combined single limit per
occurrence (or claim) and **** in the aggregate annually; (b) prior to the
commencement of clinical trials involving Licensed Products and thereafter for a
period of not less than **** (or such longer period as Licensee is required by
applicable law to continue to monitor the participants in the clinical trial),
clinical trials coverage in amounts that are reasonable and customary in the
U.S. pharmaceutical industry, subject always to a minimum limit of **** combined
single limit per occurrence (or claim) and **** in the aggregate annually; and
(c) from prior to the First Commercial Sale of a Licensed Product until ****
after the last sale of a Licensed Product, product liability coverage, in
amounts that are reasonable and customary in the U.S. pharmaceutical industry,
subject always to a minimum limit of **** combined single limit per occurrence
(or claim) and **** in the aggregate annually.  Licensor may review periodically
the adequacy of the minimum amounts of insurance for each coverage required by
this Section 8.6, and Licensor reserves the right to require Licensee to adjust
the limits accordingly.  The required minimum amounts of insurance do not
constitute a limitation on Licensee’s liability or indemnification obligations
to the Licensor Indemnified Parties under this Agreement.  The policies of
insurance required by this Section 8.6 will be issued by an insurance carrier
with an A.M. best rating of **** or better and will name Licensor as an
additional insured

24

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

with respect to Licensee’s performance (and its Affiliates’ and any
Sublicensees’) under this Agreement.  Licensee will provide Licensor with
insurance certificates evidencing the required coverage within **** after the
Effective Date and the commencement of each policy period and any renewal
periods.  Each certificate will provide that the insurance carrier will notify
Licensor in writing at least **** prior to the cancellation or material change
in coverage.  Licensee will cause all Sublicensees to comply with the terms of
this Section 8.6 to the same extent as Licensee.

Article 9:  Use of Name

9.1Licensee, its Affiliates, any Sublicensees, and all of its and their
employees and agents must not use Licensor’s, the University of Pennsylvania’s,
or SmithKline Beecham Corporation’s name, seal, logo, trademark, or service mark
(or any adaptation thereof) or the name, seal, logo, trademark, or service mark
(or any adaptation thereof) of any of such entities’ representative, school,
organization, employee, or student in any way without the prior written consent
of Licensor or such entity, as applicable, unless required to do so pursuant to
applicable law, rule, regulation or rules of a securities exchange; provided,
however that Licensee may acknowledge the existence and general nature of this
Agreement, subject to Section 5.2 or 5.3, as applicable.

9.2Licensor and all of its employees and agents must not use Licensee’s name,
seal, logo, trademark, or service mark (or any adaptation thereof) in any way
without the prior written consent of Licensee; provided, however that Licensor
may acknowledge the existence and general nature of this Agreement, subject to
Section 5.2 or 5.3, as applicable, and refer to Licensee as a licensee of
Licensor.

Article 10:  Additional Provisions

10.1Relationship.  Nothing in this Agreement shall be deemed to establish a
relationship of principal and agent between Licensee and Licensor, nor any of
their agents or employees for any purpose whatsoever, nor shall this Agreement
be construed as creating any other form of legal association or arrangement
which would impose liability upon one Party for the act or failure to act of the
other Party.

10.2Assignment.  The rights and obligations of Licensee and Licensor hereunder
shall inure to the benefit of, and shall be binding upon, their respective
permitted successors and assigns.  Licensee may not assign or otherwise transfer
(by operation of law or otherwise) this Agreement or any of its rights or
obligations under this Agreement without the prior written consent of Licensor,
which consent is in the absolute discretion of Licensor (except Licensee shall
have the right to assign this Agreement without Licensor’s consent to a wholly
owned Affiliate, in which case Licensee shall remain responsible for the
performance of this Agreement by such Affiliate); provided, however, Licensee
shall be permitted to transfer (by operation of law or otherwise) this Agreement
without Licensor’s consent in connection with a Change of Control; provided
that, Licensee: (i) requires any transferee or successor to agree in writing to
be legally bound by this Agreement to the same extent as Licensee and provides
Licensor with a copy of such undertaking;  (ii) provides Licensor with written
notice of the Change of Control to Licensor within five days of the consummation
of the transaction resulting in a Change of Control of Licensee; (iii) provides
Licensor with a copy of the definitive agreement for the Change of Control of
Licensee with five days of the consummation of the transaction (provided, that

25

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Licensee shall be entitled to include customary redactions in such copy provided
to Licensor, to the extent such redacted information is not necessary to verify
compliance with the terms of this Agreement or otherwise required by the Penn
Agreement and/or GSK Agreement); and (iv) makes all payments required as a
result of a Change of Control under Article 3. Notwithstanding anything to the
contrary in this Agreement, for clarity, in case of a Licensee Change of
Control, in no event shall any intellectual property rights owned or controlled
by the acquirer or its Affiliates immediately prior to such Licensee Change of
Control be included in any of the licenses granted to Licensor under this
Agreement.  Licensor may assign this Agreement and its rights and obligations
without the consent of Licensee.  No assignment shall relieve the assigning
Party of responsibility for the performance of any accrued obligations that it
has prior to such assignment.  Any attempted assignment by Licensee in violation
of this Section 10.2 shall be null and void and of no legal effect.

10.3Waiver.  A waiver by either Party of a breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of that
provision or a waiver of any breach of any other provision of this Agreement.

10.4Notices.  Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier (e.g., Federal
Express), by Express Mail, receipt requested, by facsimile, or by electronic
mail (with a copy of such facsimile or electronic mail also sent by one of the
other methods of delivery) and addressed as follows:

If for Licensor:

with a copy to:

REGENXBIO Inc.
9600 Blackwell Road
Suite 210
Rockville, MD 20850
USA
Attn:  Chief Executive Officer
Telephone:240-552-8181
Facsimile:240-652-9692

REGENXBIO Inc.
9600 Blackwell Road
Suite 210
Rockville, MD 20850
USA
Attn:  General Counsel
Telephone:240-552-8181
Facsimile:240-652-9692

If for Licensee:

with a copy to:

Abeona Therapeutics Inc.

1330 Avenue of the Americas, 33rd Floor

New York, NY 10019

USA

Attention:  Chief Executive Officer

Telephone: 646-813-4713

Facsimile:


Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02210

USA

Attention:  Jack Concannon, Esq.

Telephone: 617-951-8000

Facsimile: 617-951-7326

 

Either Party may change its official address upon written notice to the other
Party in accordance with this Section 10.4.

26

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

10.5Applicable Law.  This Agreement shall be construed and governed in
accordance with the laws of the State of New York, without giving effect to
conflict of law provisions that may require the application of the laws of
another jurisdiction.  Subject to Section 10.6, the Parties hereby submit to the
exclusive jurisdiction of and venue in the courts located in the State of
Delaware with respect to any and all disputes concerning the subject of this
Agreement.  

10.6Dispute Resolution.  In the event of any controversy or claim arising out of
or relating to this Agreement, the Parties shall first attempt to resolve such
controversy or claim through good faith negotiations for a period of not less
than **** following notification of such controversy or claim to the other
Party.  If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with the Commercial Arbitration Rules of the
AAA in effect on the date of commencement of the arbitration, subject to the
provisions of this Section 10.6.  The arbitration shall be conducted as follows:

10.6.1The arbitration shall be conducted by three arbitrators, each of whom by
training, education, or experience has knowledge of the research, development,
and commercialization of biological therapeutic products in the United
States.  The arbitration shall be conducted in English and held in New York, New
York.

10.6.2In its demand for arbitration, the Party initiating the arbitration shall
provide a statement setting forth the nature of the dispute, the names and
addresses of all other parties, an estimate of the amount involved (if any), the
remedy sought, otherwise specifying the issue to be resolved, and appointing one
neutral arbitrator.  In an answering statement to be filed by the responding
Party within **** after confirmation of the notice of filing of the demand is
sent by the AAA, the responding Party shall appoint one neutral
arbitrator.  Within **** from the date on which the responding Party appoints
its neutral arbitrator, the first two arbitrators shall appoint a chairperson.

10.6.3If a Party fails to make the appointment of an arbitrator as provided in
Section 10.6.2, the AAA shall make the appointment.  If the appointed
arbitrators fail to appoint a chairperson within the time specified in Section
10.6.2 and there is no agreed extension of time, the AAA shall appoint the
chairperson.

10.6.4The arbitrators will render their award in writing and, unless all Parties
agree otherwise, will include an explanation in reasonable detail of the reasons
for their award.  Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof, including in the courts
described in Section 10.5.  The arbitrators will have the authority to grant
injunctive relief and other specific performance; provided that the arbitrators
will have no authority to award damages in contravention of this Agreement, and
each Party irrevocably waives any claim to such damages in contravention of this
Agreement.  The arbitrators will, in rendering their decision, apply the
substantive law of the State of Delaware, without giving effect to conflict of
law provisions that may require the application of the laws of another
jurisdiction.  The decision and award rendered by the arbitrators will be final
and non-appealable (except for an alleged act of corruption or fraud on the part
of the arbitrator).  

27

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

10.6.5The Parties shall use their reasonable efforts to conduct all dispute
resolution procedures under this Agreement as expeditiously, efficiently, and
cost-effectively as possible.

10.6.6All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties.  Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except to the extent otherwise
provided in this Agreement or by applicable law.

10.6.7Compliance with this Section 10.6 is a condition precedent to seeking
relief in any court or tribunal in respect of a dispute, but nothing in this
Section 10.6 will prevent a Party from seeking equitable or other interlocutory
relief in the courts of appropriate jurisdiction, pending the arbitrators’
determination of the merits of the controversy, if applicable to protect the
confidential information, property, or other rights of that Party or to
otherwise prevent irreparable harm that may be caused by the other Party’s
actual or threatened breach of this Agreement.

10.7No Discrimination.  Licensee, its Affiliates, and Licensee shall use
reasonable efforts to require that any Sublicensees, in their respective
activities under this Agreement, shall not discriminate against any employee or
applicant for employment because of race, color, sex, sexual, or affectional
preference, age, religion, national, or ethnic origin, handicap, or because he
or she is a disabled veteran or a veteran (including a veteran of the Vietnam
Era).

10.8Compliance with Law.  Licensee (and its Affiliates’ and any Sublicensees’)
must comply with all prevailing laws, rules, and regulations that apply to its
activities or obligations under this Agreement.  Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities, articles, and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979 and that Licensee’s obligations are contingent upon compliance with
applicable United States export laws and regulations.  The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Licensee that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency.  Licensor neither represents that a
license is not required nor that, if required, it will issue.

10.9Entire Agreement.  This Agreement embodies the entire understanding between
the Parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral, including that certain
Mutual Non-Disclosure Agreement dated May 16, 2018 between the Parties.  All
“Confidential Information” (as defined in such Mutual Non-Disclosure Agreement)
disclosed by one Party to the other Party pursuant to such Mutual Non-Disclosure
Agreement shall be deemed “Confidential Information” of such disclosing Party
under this Agreement (unless and until it falls within one of the exclusions set
forth in Section 1.7).  This Agreement may not be varied except by a written
document signed by duly authorized representatives of both Parties.

28

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

10.10Marking.  Licensee, its Affiliates, and any Sublicensees shall mark any
Licensed Product (or their containers or labels) made, sold, or otherwise
distributed by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the Licensed Patents to be enforced to
their full extent in any country where Licensed Products are made, used, sold,
offered for sale, or imported.

10.11Severability and Reformation.  If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, then such
invalid or unenforceable provision will be automatically revised to be a valid
or enforceable provision that comes as close as permitted by law to the Parties’
original intent; provided that, if the Parties cannot agree upon such valid or
enforceable provision, then the remaining provisions of this Agreement will
remain in full force and effect, unless the invalid or unenforceable provisions
are of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid or unenforceable provisions.

10.12Further Assurances.  Each Party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

10.13Interpretation; Construction.  The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement.  In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) references to the singular shall
include the plural and vice versa; (c) references to masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (d) the words “herein”
or “hereunder” relate to this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; (g) all references to “dollars” or “$”
herein shall mean U.S. Dollars; (h) unless otherwise provided, all reference to
Sections, Articles, and exhibits in this Agreement are to Sections, Articles,
and exhibits of and in this Agreement; and (i) whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless business days
are specified.  Business days shall mean a day on which banking institutions in
Washington, D.C. are open for business.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.

10.14Cumulative Rights and Remedies.  The rights and remedies provided in this
Agreement and all other rights and remedies available to either Party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in
equity.  Neither asserting a right nor employing a remedy shall preclude the
concurrent assertion of any other right or employment of any other remedy, nor
shall the failure to assert any right or remedy constitute a waiver of that
right or remedy.

10.15Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

29

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
License Agreement to be executed by their duly authorized representatives.

REGENXBIO INC.

ABEONA THERAPEUTICS INC.

By:  /s/ Kenneth Mills

By:  /s/ Frank Carsten Thiel

Name:  Kenneth Mills

Name:  Frank Carsten Thiel

Title:  President & CEO

Title:  Chief Executive Officer

 

 

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Exhibit A
Licensed Patents (AAV9)

Application #

Patent #

Filing Date

Country

Status

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 




****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Exhibit B
Licensed Know-How

****

 




****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

Exhibit C
Press Release

REGENXBIO and Abeona Therapeutics Announce Worldwide Exclusive Licenses for the
Treatment of Four Rare Lysosomal Storage Disorders Using NAV AAV9 Vector

 

•

REGENXBIO grants Abeona new licenses to NAV AAV9 for the development and
commercialization of treatments for MPS IIIA, MPS IIIB, CLN1 and CLN3 Batten
Disease

•

REGENXBIO could receive up to $180 million, including $40 million in guaranteed
payments

 

ROCKVILLE, Md., Nov. 5, 2018 (PRNEWSWIRE) -- REGENXBIO Inc. (Nasdaq:RGNX), a
leading clinical-stage biotechnology company seeking to improve lives through
the curative potential of gene therapy based on its proprietary NAV® Technology
Platform, and Abeona Therapeutics Inc. (Nasdaq: ABEO), a leading clinical-stage
biopharmaceutical company focused on developing novel cell and gene therapies
for life-threatening rare genetic diseases, today announced a license agreement
to REGENXBIO’s NAV AAV9 vector for the treatment of four diseases: Sanfilippo
syndrome type A (MPS IIIA), Sanfilippo syndrome type B (MPS IIIB), Infantile
Batten Disease, also known as neuronal ceroid lipofuscinosis type 1 (CLN1
Disease), and Juvenile Batten Disease, also known as neuronal ceroid
lipofuscinosis type 3 (CLN3 Disease).

 

Under the terms of the agreement, REGENXBIO has granted Abeona an exclusive
worldwide license (subject to certain non-exclusive rights previously granted
for MPS IIIA), with rights to sublicense, to REGENXBIO’s NAV AAV9 vector for the
development and commercialization of gene therapies for the treatment of MPS
IIIA, MPS IIIB, CLN1 Disease and CLN3 Disease. In return for these rights,
REGENXBIO will receive a guaranteed $20 million upfront payment, $10 million of
which will be paid upon signing and $10 million of which will be paid within 12
months of the effective date. In addition, REGENXBIO will receive a total of
$100 million in annual fees, payable upon the second through sixth anniversaries
of the agreement, $20 million of which is guaranteed. REGENXBIO is also eligible
to receive potential commercial milestone payments of up to $60 million.
REGENXBIO will also receive low double-digit royalties on net sales of products
incorporating the licensed intellectual property.

 

“This license agreement further validates the potential of NAV AAV9 for the
treatment of systemic and CNS manifestations of lysosomal storage diseases, as
well as the strength of our intellectual property portfolio,” said Kenneth T.
Mills, President and Chief Executive Officer of REGENXBIO. “We are pleased to
initiate our partnership with Abeona as they continue to advance multiple
programs using NAV AAV9 through and towards clinical trials in indications with
significant unmet medical need.”

 

“This agreement is an important milestone that underpins the therapeutic
potential we see in our Sanfilippo syndrome and Batten disease programs
featuring the NAV AAV9 vector, which have the potential to transform the lives
of patients,” said Carsten Thiel, Ph.D., Chief Executive Officer of Abeona.
“Data from our clinical and preclinical programs and the success of the NAV AAV9
vector observed in other indications strongly positions the platform as a
leading technology for investigational gene therapies for the systemic and CNS
manifestations of lysosomal storage diseases.”

 

About Sanfilippo Syndrome

Sanfilippo syndrome, or MPS type III, is a group of rare genetic lysosomal
storage diseases with no approved treatments. MPS III is characterized by
aggressive behavior, seizures, loss of speech or vision, an inability to sleep,
and premature death. An estimated 70% of children with MPS III do not reach age
18. The underlying cause of the syndrome is a missing enzyme that is essential
to breaking down heparan sulfate. As a result, partially synthesized heparan
sulfate accumulates in the central nervous system, including the brain and
spinal cord, causing progressive damage. MPS III is categorized by the single
gene defects associated with each type of the syndrome - A, B, C or D. The
hallmark feature of MPS IIIA is a deficiency in the SGSH enzyme, while MPS IIIB
is distinguished by a marked decrease in NAGLU enzyme activity.

 

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

About Batten Disease

Infantile and juvenile forms of Batten disease, known as CLN1 and CLN3, are rare
autosomal recessive genetic disorders with no approved treatments. Batten
disease is fatal, and most do not live past their twenties or thirties. The
underlying cause of the disorder is a deficiency in proteins critical to
lysosomal function that lead to abnormal buildup of lipopigments, and result in
neuroinflammation and neurodegeneration. CLN1 and CLN3 are differentiated by
mutations of their respective genes, yet the first noticeable sign of all forms
of Batten disease is often vision impairment that can progress to blindness.
Developmental regression is another hallmark of the disease, as children lose
the ability to speak in complete sentences and to walk or sit, among other
manifestations. Later in life, affected children may have recurrent seizures,
heart problems, behavioral problems, and difficulty sleeping.

 

About REGENXBIO Inc.

REGENXBIO is a leading clinical-stage biotechnology company seeking to improve
lives through the curative potential of gene therapy. REGENXBIO's NAV Technology
Platform, a proprietary adeno-associated virus (AAV) gene delivery platform,
consists of exclusive rights to more than 100 novel AAV vectors, including AAV7,
AAV8, AAV9 and AAVrh10. REGENXBIO and its third-party NAV Technology Platform
Licensees are applying the NAV Technology Platform in the development of a broad
pipeline of candidates in multiple therapeutic areas.

 

About Abeona Therapeutics Inc.

Abeona Therapeutics Inc. is a clinical-stage biopharmaceutical company
developing cell and gene therapies for life-threatening rare genetic diseases.
Abeona's lead programs include EB-101 (gene-corrected skin grafts) for recessive
dystrophic epidermolysis bullosa (RDEB), ABO-102 (AAV-SGSH), an adeno-associated
virus (AAV) based gene therapy for Sanfilippo syndrome type A (MPS IIIA) and
ABO-101 (AAV-NAGLU), an adeno-associated virus (AAV) based gene therapy for
Sanfilippo syndrome type B (MPS IIIB). Abeona is also developing ABO-201
(AAV-CLN3) gene therapy for CLN3 disease, ABO-202 (AAV-CLN1) for treatment of
CLN1 disease, EB-201 for epidermolysis bullosa (EB), ABO-301 (AAV-FANCC) for
Fanconi anemia (FA) disorder and ABO-302 using a novel CRISPR/Cas9-based gene
editing approach to gene therapy for rare blood diseases. In addition, Abeona is
developing a proprietary vector platform, AIM™, for next generation product
candidates. For more information, visit www.abeonatherapeutics.com.

 

REGENXBIO Forward-Looking Statements

This press release includes "forward-looking statements," within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. These statements express a belief,
expectation or intention and are generally accompanied by words that convey
projected future events or outcomes such as "believe," "may," "will,"
"estimate," "continue," "anticipate," "design," "intend," "expect," "could,"
"plan," "potential," "predict," "seek," "should," "would" or by variations of
such words or by similar expressions. The forward-looking statements include
statements relating to, among other things, REGENXBIO's future operations and
cash flow. REGENXBIO has based these forward-looking statements on its current
expectations and assumptions and analyses made by REGENXBIO in light of its
experience and its perception of historical trends, current conditions and
expected future developments, as well as other factors REGENXBIO believes are
appropriate under the circumstances. However, whether actual results and
developments will conform with REGENXBIO's expectations and predictions is
subject to a number of risks and uncertainties, including the timing of
enrollment, commencement and completion and the success of clinical trials
conducted by REGENXBIO, its licensees and its partners, the timing of
commencement and completion and the success of preclinical studies conducted by
REGENXBIO and its development partners, the timely development and launch of new
products, the ability to obtain and maintain regulatory approval of product
candidates, the ability to obtain and maintain intellectual property protection
for product candidates and technology, trends and challenges in the business and
markets in which REGENXBIO operates, the size and growth of potential markets
for product candidates and the ability to serve those markets, the rate and
degree of acceptance of product candidates, and other factors, many of which are
beyond the control of REGENXBIO. Refer to the "Risk Factors" and "Management's
Discussion and Analysis of Financial Condition and Results of Operations"
sections of REGENXBIO's Annual Report on Form 10-K for the year ended December
31, 2017 and comparable "risk factors" sections of REGENXBIO's Quarterly Reports
on Form 10-Q and other filings, which have been filed with the U.S. Securities
and Exchange Commission (SEC) and are available on the SEC's website at
www.sec.gov. All of the forward-looking statements made in this press release
are expressly qualified by the cautionary statements contained or referred to
herein. The actual results or developments anticipated may not be realized or,
even if substantially realized, they may not have the expected consequences to
or effects on REGENXBIO or its businesses or operations. Such statements are not
guarantees of

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested

future performance and actual results or developments may differ materially from
those projected in the forward-looking statements. Readers are cautioned not to
rely too heavily on the forward-looking statements contained in this press
release. These forward-looking statements speak only as of the date of this
press release. REGENXBIO does not undertake any obligation, and specifically
declines any obligation, to update or revise any forward-looking statements,
whether as a result of new information, future events or otherwise.

 

 

REGENXBIO CONTACT:

 

Investors
Natalie Wildenradt, 646-681-8192
natalie@argotpartners.com


Media
Adam Pawluk, 202-591-4063
apawluk@jpa.com

 

****Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.